Citation Nr: 0204447	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  94-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for left middle 
finger disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In July 1994, the veteran testified before a 
Hearing Officer at the RO in Detroit.  Jurisdiction over the 
case was subsequently transferred to the RO in Cleveland, 
Ohio.  In December 1998, the Board remanded the case to the 
RO for additional development.  While the case was in remand 
status, the issue of entitlement to an increased evaluation 
for post-traumatic stress disorder was resolved by a March 
2001 rating decision, which granted an increased evaluation 
of 100 percent, effective June 15, 1993.  The case was 
returned to the Board in April 2002 for further appellate 
action.  

In addition, the Board notes that the veteran was advised in 
August 1997 that although the Vietnam Veterans of America 
organization had been active in his appeal, he had not 
completed a power of attorney in favor of that, or any other, 
organization.  The veteran was provided with VA Forms 21-22 
and 22a, and requested to complete the appropriate form if he 
desired representation.  The record reflects that the veteran 
has not subsequently appointed a representative.  


REMAND

The Board notes that the veteran failed to appear for a 
scheduled June 1996 hearing before a traveling member of the 
Board.  A request for postponement or a new hearing was not 
received from the veteran.  Thereafter, following the Board's 
remand in December 1998, a Report of Contact (VA Form 119) 
dated in August 2000, reflects the veteran's request for a 
video conference hearing.  It was also requested that the 
veteran be given a day and time to report.  

In supplemental statements of the case, dated in March and 
July 2001, the RO notified the veteran that he would be 
scheduled for a video conference hearing as he had requested.  
He was also notified that if he wished to cancel his hearing 
he should advise the RO, and that otherwise, he would be 
notified of the date of the hearing by a separate letter.  
Although there is nothing in the record to indicate that the 
veteran has withdrawn his request for a video conference 
hearing, the RO forwarded the case to the Board without 
scheduling the requested hearing.  

In light of the above, this case is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
video conference hearing with the Board 
in accordance with the docket number of 
his appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



